PROVOSTX, J.
This suit is over the own•ership of two tracts of land — one, a strip ‘extending across the northern part of section 10, and measuring 6 chains north and south; the other, an area of 19.45 acres, which, ac•cording to plaintiff, forms a part of the lots ■3 and 4 of section 9, and, according to defendant, constitutes lot 1 of same section— ■■all in township 16, range 12, W. N. W. D., in Bossier parish.
In connection with the first of these tracts, we find in the record the following admission:
“In this case it is admitted for the purpose of the trial of this case that the plaintiff owns the land in section 10, township 16, range 12 south of Flat river, up to the section line between sections 10 and 3, and it is admitted that he does not own any land north of said section line in section 3.”
The question as to this lot is, then, as to the location of the section line. We have no hesitation in holding with the district judge that the Henry survey properly locates this line. It is predicated on the landmarks or surveyor’s marks within the township; whereas the surveys which locate the line further south have in all probability adopted for their starting point a monument established with reference to the adjoining township 17, which was surveyed one year later than township 16, and which may have been established six chains further south.
According to' both the field notes and the plat of survey of township 16, the lot 1 of defendant is separated from the lots 2 and 3 of the plaintiff by a well-defined body of water, which constitutes, or at one time constituted, the boundary. The lots were unquestionably laid off with reference to this body of water, lot 1 north of it, and lots 3 and 4 south of it. Defendant would now want to cross the water boundary, and take land south of it. He cannot be permitted to do so. The evidence abundantly shows that the body of water is a permanent monument between the two tracts of land. This monument controls the mere measurements of the surveyor. There might be error in the measurements, but there can be none in the monument. That in case of discrepancy between measurement and monument the latter must control, is well settled. County of St. Clair v. Lovingston, 23 Wall. 46, 23 L. Ed. 59; Higuera v. United States, 5 Wall. 827, 18 L. Ed. 469; Newsom v. Pryor’s Lessee, 7 Wheat. 8, 5 L. Ed. 382; Brown v. Huger, 21 How. 318, 16 L. Ed. 125; Wells v. Compton, 3 Rob. 171; Preston v. Bowman, 6 Wheat. 580, 5 L. Ed. 336.
The district judge found that the rents of the land compensated the improvements put upon it by defendant. We see no reason for changing the judgment.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be affirmed.